The City of San




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2014

                                      No. 04-13-00720-CV

                                      Marilyn STEWART,
                                           Appellant

                                                v.

                               THE CITY OF SAN ANTONIO,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09344
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

       In accordance with this court’s order dated January 3, 2014, the appellant’s brief (that is
to be limited to the trial court’s finding that the appeal is frivolous and is not to address
appellant’s indigence) was originally due to be filed on January 22, 2014. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to February
10, 2014. On February 10, 2014, the appellant filed a motion requesting an additional thirty-day
extension of time to file the brief. The motion is GRANTED. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by March 12, 2014.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court